NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA ANN THOMAS,                            No.    18-35866

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00912-MC

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted November 7, 2019**
                                Portland, Oregon

Before: GILMAN,*** PAEZ, and RAWLINSON, Circuit Judges.

      Patricia Ann Thomas appeals the district court’s judgment, which affirmed

the administrative law judge’s (ALJ’s) determination that Thomas is no longer


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
disabled. We review de novo the district court’s judgment and will reverse only if

the ALJ’s decision was not supported by substantial evidence or if the ALJ applied

the wrong legal standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

      1. The ALJ’s decision to discount certain aspects of Thomas’s testimony

about the severity of her symptoms was based on “specific, clear and convincing

reasons.” See Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). Most

notably, the ALJ determined that the objective medical evidence in Thomas’s case

is inconsistent with her testimony. This analysis was based on a comprehensive

neurological examination of Thomas conducted in February 2013, along with other

assessments completed during her treatment. “Contradiction with the medical

record is a sufficient basis for rejecting the claimant’s subjective testimony.”

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008).

This reason alone is thus sufficient to support the ALJ’s adverse credibility finding

in this case. See id. at 1162–63.

      2. The ALJ did not err in evaluating the lay-witness statements of Thomas’s

father, Albert Thomas. Contrary to Thomas’s suggestion, the ALJ did not

disregard or discount these statements. Rather, the ALJ took account of Albert’s

description of Thomas’s daily activities, as well as his testimony regarding her

difficulties in various aspects of life. Because Albert’s statements “regarding the

claimant’s activities of daily living suggest [that] she is capable of at least simple


                                           2
tasks,” the ALJ reasoned that those statements did not support a finding of

disability. The ALJ did, however, find the statements “somewhat persuasive in

terms of identifying areas in which the claimant experiences limitations.” If the

ALJ’s findings are supported by inferences reasonably drawn from the record, they

will be upheld. Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190, 1193

(9th Cir. 2004). The ALJ appropriately considered Albert’s statements, and her

analysis of those statements was supported by inferences reasonably drawn from

the record.

      3. In 2013, psychologist Joshua Boyd stated, as part of his evaluation of

Thomas, that Thomas would “need an understanding supervisor.” The ALJ

concluded that the need for “an understanding supervisor” was not a proper

limitation that could reasonably be addressed by a vocational expert (VE), and thus

excluded it from the hypothetical posed to the VE. Thomas’s contention that the

ALJ erred in doing so is without merit. The district court’s determination that this

limitation “is simply too vague and unquantifiable to incorporate into the

claimant’s RFC [residual functional capacity] or into a VE hypothetical” is

persuasive. As that court noted, other district-court judges in this circuit have

come to a similar conclusion.

      Thomas, however, cites Embrey v. Bowen, 849 F.2d 418 (9th Cir. 1988), in

which this court wrote that hypothetical questions posed to a VE “must set out all


                                          3
the limitations and restrictions of the particular claimant.” Id. at 422 (emphasis in

original). But the limitations in Embrey were specific characteristics of the

plaintiff, such as his “need to rest periodically, his back and chest pains, and the

dizziness and blurred vision caused by his diabetes.” Id. at 423.

      The need for “an understanding supervisor” does not represent the same type

of restriction. How an ALJ or a VE could interpret that phrase to give it more

concrete content is quite unclear. We fail to see, for example, how a VE could

evaluate how many jobs of a particular type with an understanding supervisor exist

in the relevant economy. Nor does Thomas offer any meaningful support for her

alternative theory that the need for an understanding supervisor should be

interpreted as a reasonable accommodation.

      4. There is no apparent conflict between psychologist Boyd’s assessment

that Thomas could not handle “detailed instructions” and the fact that the jobs

identified by the VE require General Educational Development Reasoning Level

Two. At this level, individuals must “[a]pply commonsense understanding to carry

out detailed but uninvolved written or oral instructions.” Dictionary of

Occupational Titles (DOT), App. C, 1991 WL 688702 (4th ed. 1991).

      As the district court noted, the Social Security Administration uses a

different scheme to assess individuals’ abilities than does the DOT. The ALJ was

not obligated to conclude that Boyd intended to use the word “detailed” in exactly


                                           4
the same sense in which the DOT employs it. Boyd’s other observations reinforce

this analysis. For example, he commented that Thomas was capable of performing

“simple, routine type work.” Boyd also noted that Thomas’s ability to deal with

“detailed instructions” was only “moderately,” rather than “markedly,” limited.

Read as a whole, Boyd’s report does not conflict with the conclusion that Thomas

is capable of Level Two reasoning.

      The two primary cases that Thomas relies on to show otherwise are

distinguishable. First, in Zavalin v. Colvin, 778 F.3d 842 (9th Cir. 2015), this court

held that there was an apparent conflict between an RFC to perform “simple,

repetitive tasks” and the demands of Level Three reasoning. Id. at 847. The jobs

at issue in the present case, in contrast, require only Level Two reasoning abilities.

Second, in Rounds v. Commissioner Social Security Administration, 807 F.3d 996

(9th Cir. 2015), this court held that there was an apparent conflict between the

claimant’s RFC limiting her to “one- and two-step tasks” and the requirements of

Level Two reasoning. Id. at 1003. But nothing in the record suggests that Thomas

is limited to one- or two-step tasks. Indeed, the Rounds court explicitly

distinguished that case from other decisions where courts have concluded that “an

RFC limitation to ‘simple’ or ‘repetitive’ tasks is consistent with Level Two

reasoning.” Id. at 1004 n.6 (collecting cases).

      For all of the above reasons, we AFFIRM.


                                          5